Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 1 of 21 PageID #: 77



UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
 JOSEPH HAYON,
                                 Petitioner,
                                                                  20-cv-04668 (PKC)
                   -against-

 PATRICK REARDON,
                                 Respondent.


                                     MEMORANDUM OF LAW

               DEFENDANT’S           MOTION    SHOULD       BE     DENIED     AS
               MERITLESS.

     The    1996       Antiterrorism          and    Effective       Death    Penalty    Act

(“AEDPA”) governs this Court’s analysis of the Petition.                                 See

Mancuso v. Herbert, 166 F.3d 97, 99 n.1, 101 (2d Cir. 1999)

(AEDPA     applies      to       a    habeas    petition          filed     after   AEDPA’s

effective date).            As relevant here, relief is available under

AEDPA    only     if    a    petitioner        shows       that    his    conviction     was

obtained in violation of “the Constitution or laws or treaties

of the United States.”               28 U.S.C. § 2241(c)(3).

     To obtain federal habeas relief on a claim, a petitioner

must generally show that he exhausted that claim in state court.

28   U.S.C.      § 2254(b)(1)(A).               This       long-time      requirement     of

federal habeas corpus is “grounded in principles of comity and

reflects    a    desire      to      protect   the     state      courts’    role   in   the

enforcement of federal law.”                  Castille v. Peoples, 489 U.S. 346,

349 (1989) (citation and quotation marks omitted).                             To properly

exhaust    a    claim,       a    petitioner        must    generally       “invok[e]    one
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 2 of 21 PageID #: 78



complete       round    of   the    State’s       established        appellate       review

process.”      O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

      The Second Circuit has recognized that a failure to exhaust

may be excused, however, where there has been “substantial delay

in the state criminal appeal process.”                       Roberites v. Colly, 546

F. App’x 17, 19 (2d Cir. 2013) (summary order) (quoting Cody v.

Henderson, 936 F.2d 715, 718 [2d Cir. 1991]).                        Five factors are

relevant    in    analyzing        this    issue:      the    length     of    the   delay,

whether    a     petitioner    asserted         his    right    to   a   decision,       the

reason     for    the    delay      and     the       party    responsible,          ensuing

prejudice, and federal-state comity.                         See id. (citing, inter

alia, Barker v. Wingo, 407 U.S. 514, 530 [1972]).                             Relatedly, a

federal court may also consider, under the same standards, a

habeas petitioner’s due process claim that his right to a speedy

appeal has been violated, independent of the petitioner’s claims

directly concerning the validity of his conviction.                            Id. at 20-

21.

      Here,      although     some    of    the       factors    arguably        weigh    in

defendant’s favor, defendant has not established that delay in

his state direct appeal should excuse his failure to exhaust or

that any such delay entitles him to further relief.                              Moreover,

even if defendant were entitled to relief, he would be entitled,

at most, to a conditional grant of relief only if his appeal

does not begin moving forward.                    Finally, in an abundance of


                                            2
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 3 of 21 PageID #: 79



caution,    Respondent       notes       that    none      of    defendant’s         remaining

arguments justify granting relief.

         (a) The Length of the Delay Weighs Weakly, If At
             All, in Defendant’s Favor.

      Defendant      filed    a    notice       of    appeal     on      February     1,   2018

(Exh. B), and, as of the date of this opposition, his direct

appeal     remains    pending.           Thus,       his    direct       appeal      has    been

pending for slightly less than two years and ten months, i.e.,

thirty-four months.           While such delay is unusual, the delay in

defendant’s      case   has       only    just       reached       the    threshold        where

courts find that this factor weighs sufficiently in favor of a

petitioner to analyze this issue further.                          See Barker, 407 U.S.

at   530    (length     of    delay      “is     to       some    extent       a    triggering

mechanism,” and “presumptively prejudicial” delay is necessary

before other factors are considered).                      Indeed, most authority on

this point involves lengthier delays.                      See Cody, 936 F.2d at 718

(analyzing       “substantial        delay”          of     nine-and-one-half-years);

Simmons     v.    Reynolds,        898     F.2d       865,       870     (2d       Cir.    1990)

(exhaustion doctrine “does not require a petitioner to wait six

years, as [petitioner] did here, or even three or four years

before enlisting federal aid to expedite an appeal”); Brooks v.

Jones, 875 F.2d 30, 30-31 (2d Cir. 1989) (defendant’s opening

brief was     filed     almost      eight       years      after    he    was      convicted);

Mathis v. Hood, 851 F.2d 612, 614 (2d Cir. 1988) (analyzing



                                            3
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 4 of 21 PageID #: 80



issue in light of six-year delay); but see Roberites, 546 F.

App’x    at    19-20   (factor     favored       petitioner    where     thirty-two

months had passed between filing of direct appeal and filing of

habeas petition, and “over three years” had passed by the time

district court denied habeas petition); see also Richard-Antonio

v. O’Meara, 2013 U.S. Dist. LEXIS 134393, *18 (S.D.N.Y. May 21,

2013), report and recommendation adopted, 2013 U.S. Dist. LEXIS

133753 (three-year delay in filing principal brief “trigger[ed]

due     process     concerns”     but   ultimately       did   not     violate    the

Constitution); 3 (First E.D.N.Y. Dkt., text entry of 12/9/19 [“20-

month delay relating to [defendant’s] direct appeal [was] not so

unreasonable so as to establish undue delay”]).

      Accordingly,         this   factor       weighs,    at   most,    weakly    in

defendant’s favor.

         (b)   Defendant’s Assertion of His Rights Weighs
                Weakly, If At All, in Defendant’s Favor.

      Undoubtedly, defendant has mentioned delay in his direct

appeal in several pro se state court filings.                   He may also have

discussed      it   with   counsel,     although    the    available     record    is

somewhat vague (see Exh. N at 74 [May 14, 2019, letter from

Appellate Advocates saying, in part, that counsel had “checked

the status of [defendant’s] direct appeal with the paralegal”

3 Pursuant to Local Rule 7.2, Respondent is providing defendant
with copies of any decisions cited in this filing that are not
officially reported and are available only on computerized
databases.

                                           4
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 5 of 21 PageID #: 81



and    had    “asked         the    paralegal        to   expedite        the   review”]).

However, it is frequently unclear which of defendant’s filings

were   provided         to   Appellate       Advocates,      his     counsel     on    direct

appeal,      or   the    Second         Department    (see    Exh.    N    at   3-4,    54-74

[addressing defendant’s “rights to a speedy appeal” in pro se

reply in further support of bail motion and attached exhibits

before trial court]; cf. Pet. at 15-17 [claiming that defendant

raised speedy appeal claim in “Greene County Court” and noticed

an appeal from that proceeding to the Appellate Division, Third

Department, although he further contends that the appeal was

subsequently transferred to the Second Department]). 4                           Moreover,

defendant’s       mentions         of    appellate    delay    were       not   necessarily

accompanied by requests for relief on that score: indeed, when


4 The People’s files contain no records related to the alleged
“Greene County Court” petition or any appeal therefrom.      New
York’s eCourts system substantiates that such a proceeding was
filed in August 2019 and closed in October 2019, under Supreme
Court Civil Case Index Number 0000710/2019, but copies of
filings in the case are not available.         That system also
memorializes, at a similar level of generality, a state habeas
petition filed in Erie County Supreme Court in January 2020 and
denied the same month (Supreme Court Civil Case Index Number
000006/2020); a state habeas petition filed in Kings County
Supreme Court in January 2020 and denied in February 2020
(Supreme Court Civil Case Index Number 000480/2020); and a state
habeas petition filed in Oneida County Supreme Court in October
2020 and denied in November 2020 (Supreme Court Civil Case Index
Number 1302010/2020); see also Pet. at 9-23 (noting several of
these state proceedings).    These trial court actions generally
would not have given the Second Department or defendant’s
attorney notice of his appellate delay claims; in any event,
even if this factor somewhat favors defendant, as discussed
infra, other factors weigh strongly against granting relief.

                                               5
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 6 of 21 PageID #: 82



defendant mentioned the issue before the Second Department, the

relief he requested was at odds with his claims of delay (see

Exh. G at 2-3 [acknowledging, in Second Department filing, that

ordering     additional    transcripts      could       cause   substantial

additional delay but nevertheless maintaining that “the minutes

of ALL pretrial court appearances [we]re necessary” to review

his claims]).      The steps defendant took were, in any event, far

fewer than those taken in the relevant cases in this area.                See

Roberites, 546 F. App’x at 20 (factor favored petitioner where

petitioner ultimately moved for appointment of new counsel after

counsel failed to take any action on his behalf); Simmons, 898

F.2d at 866, 868 (factor favored petitioner where petitioner,

his family, and his caseworker made “frequent inquiries” of his

attorney     and   contacted    prior     counsel,      KCDA,   and   Second

Department to “prod” counsel into perfecting appeal); Brooks,

875 F.2d at 30-31 (factor favored petitioner where petitioner

had successfully petitioned to proceed pro se, filed several

motions in Second Department, and filed civil suit against prior

counsel);    Richard-Antonio,    2013    U.S.   Dist.   LEXIS   134393,   *24

(relevant factors are “whether the petitioner takes steps to

obtain counsel,” “whether the petitioner regularly inquires of

his counsel or the court about the delays in his appeal,” and

“whether the petitioner files a grievance against his appointed

counsel”).


                                     6
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 7 of 21 PageID #: 83



       Thus, at most, this factor weakly favors defendant.

         (c)      The Reason for the Delay and the Party
                  Responsible Weighs Heavily against Defendant.

       Even if the delay in this case were lengthy, and even if

defendant had diligently asserted his rights, the reasons for

the delay fatally undermine defendant’s claims.

       Some       of        the     time       that       has     elapsed      is    undoubtedly

attributable           to     the      sheer    volume      of     work     facing    the   state

courts, court reporters, and prosecutors.                              For instance, it took

about four months after defendant filed his notice of appeal for

the Second Department to open a case file on his behalf (Exhs.

B,    C),   plus        one       more    month       before      Appellate     Advocates     was

assigned       (Exh.         D).         Once     defense        counsel     requested      trial

exhibits from the KCDA, it took a few months for that request

(apparently complicated by the presence of child pornography in

the case file) to be fulfilled (Exh. E).                               It also took several

months      for        the     Second       Department          to     adjudicate     Appellate

Advocates’        motion          to     expand    the     record      after    it    was   fully

briefed (Exhs. H, I).                     The production of transcripts likewise

took several months – many of them during the COVID-19 pandemic

-    especially        because         there      were     more      transcripts     than   usual

produced in this case (see Exh. I).

       However, the vast majority of the time that has elapsed in

this case is attributable to defendant and appellate counsel



                                                      7
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 8 of 21 PageID #: 84



working to review defendant’s case and prosecute his appeal.

Throughout    the     appeal,     Appellate     Advocates       has    received       and

reviewed the trial record, which spans several years; requested

and received the trial exhibits; recognized that evaluating one

claim     required       expansion   of   the    record;    and       received        and

reviewed    additional       transcripts      produced     as    a    result     of     a

successful motion to expand the record (Exhs. D, E, F, I).

        Defendant has generally supported counsel’s actions, even

where they have resulted in additional delay: indeed, defendant

has claimed that, in July 2019, defendant himself “explained to”

counsel    that     “the    entire   pre-trial    record”       was    necessary       to

pursue speedy trial and grand jury claims in this case (Exh. N

at 56 [describing conversation with counsel]).                        A few months

later, defendant confirmed in a Second Department filing that

“the minutes of ALL pretrial court appearances [we]re necessary”

to review his speedy trial claim, notwithstanding the additional

delay producing them could cause (Exh. G).                  Defendant also has

not     requested    a     new   attorney;    moreover,     in       December    2019,

defendant     specifically         requested     that     Appellate       Advocates

further be assigned to represent him in his § 440 proceedings

because other assigned counsel had “failed to properly represent

[him],” and he also reiterated that he “need[ed] transcripts for

all pretrial hearings” (Exh. S).                 Before this Court, he has




                                          8
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 9 of 21 PageID #: 85



recently asserted that his then-assigned appellate counsel was

“very recom[m]ended” (Second E.D.N.Y. Dkt., Doc. 7 at 2).

       Thus, the delay in this case is attributable to defendant

and appellate counsel working diligently on defendant’s case,

and defendant has generally been satisfied on that score.                             This

case is far removed from cases where federal intervention was

warranted because an appeal had “stalled,” appellate attorneys

had done little to pursue an appeal, and a petitioner had simply

languished in the meantime.            See Roberites, 546 F. App’x at 20

(factor    favored      petitioner        where       initial    appellate      counsel

failed to perfect the state appeal or “otherwise take any action

on Roberites’s behalf before being relieved,” second appellate

counsel    similarly      failed     to     perfect       appeal,     and     Appellate

Division denied defendant’s motion to appoint new counsel but

did not secure counsel’s compliance with an order to perfect);

Simmons, 898 F.2d at 868 (attorney failed to file brief during

five    years    of    assignment,        leaving       petitioner        “helpless    in

maneuvering through the complicated system of New York state

appellate procedure by himself in his diligent but misdirected

attempts to have his appeal heard,” and ultimately had to be

removed    from       case);   Brooks,          875    F.2d     at   31     (describing

“inexcusable neglect by a succession of assigned counsel, who

relieved   one    another      but    did       little    else”      over    eight-year

period);    Mathis,      851   F.2d       at     613     (noting     lengthy     delays


                                            9
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 10 of 21 PageID #: 86



attributable to two “dilatory” attorneys who generally did not

communicate       with   petitioner);       see   also     Richard-Antonio,        2013

U.S. Dist. LEXIS 134393, *19, *23 (lost time attributable to

petitioner did not establish undue delay, and much of the delay

was also attributable to “neutral” cause of court reporters’

“tardy    production      of    transcripts,”       which    did     not   support    a

finding that due process had been violated); cf. Barker, 407

U.S. at 529 (“We hardly need add that if delay is attributable

to the defendant, then his waiver may be given effect.”).

       Accordingly,      the    reasons     for    the     delay   and     the    party

responsible weigh heavily against defendant.

         (d)    The Absence of Meaningful                Prejudice     Weighs
                Heavily Against Defendant.

       The     absence   of    meaningful      prejudice    also     weighs      heavily

against defendant.          This factor is generally designed to prevent

“oppressive        post-trial         incarceration,        should       the     appeal

ultimately prove successful,” to “minimize anxiety and concern

of the accused,” and “to limit the possibility that the appeal

and any resulting retrial will be compromised by the passage of

time.”       See Cameron v. Lefevre, 887 F. Supp. 425, 433 (E.D.N.Y.

1995) (citation omitted).             The last factor is the most important

one.     Id.

       The Motion makes virtually no showing on this point, and

defendant       certainly     makes    little     showing    differentiating        him



                                          10
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 11 of 21 PageID #: 87



from any other defendant whose appeal has been delayed.                          To be

sure, he is nearing the end of a relatively short sentence, and

his   incarceration        has,    no   doubt,     caused   him    some    level    of

anxiety and concern.          However, if his state appeal is affirmed,

his injury does not involve an illegal deprivation of liberty,

and, to date, the state courts that have considered defendant’s

claims have found them lacking (Exhs. P, T).                       “To find that

[defendant]’s incarceration is oppressive at this point would be

speculative,”        and    defendant       does     not    benefit       from     any

presumption of innocence.               Cameron, 887 F. Supp. at 433; see

also Cousart v. Hammock, 580 F. Supp. 259, 269 (E.D.N.Y. 1984)

(“[T]he need to protect a person who has been convicted of a

crime, but who appeals from his conviction, against anxiety and

incarceration is considerably weaker” than the need to protect

“a person who has not been convicted of a crime from anxiety and

incarceration occasioned by excessive delay in the commencement

of his trial.”).           Defendant’s Motion also does not claim that

his appeal or any retrial has been, or will be, compromised by

delay,   and,   as    noted       supra,   state   courts   have    been    able    to

review several of defendant’s claims, to some extent, based on

the record that already exists.                 In short, “the [c]ourt cannot

assume prejudice on the basis of delay alone.” Richard-Antonio,

2013 U.S. Dist. LEXIS 134393, *26; see also Paulin v. Grady,




                                           11
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 12 of 21 PageID #: 88



2016   U.S.    Dist.   LEXIS    113907,       *15   (S.D.N.Y.    Aug.    24,   2016)

(rejecting claim of prejudice absent specific showing).

       Indeed, as set forth in greater detail supra, the delay in

this case has largely been attributable to defendant and counsel

methodically obtaining and reviewing the record in this case.

If this proceeding, or defendant’s direct appeal, went forward

absent such preparation and marshalling of the relevant portions

of   the   trial   record,     it   would      likely   prejudice       defendant’s

defense (see Second E.D.N.Y. Dkt., Doc. 7 at 3 [stating that

defendant does not “know how to properly argue” likelihood of

success on the merits, as this Court does not “have the record

to be able to verify [his] claims”]). 5

       Accordingly,    the     absence    of    meaningful      prejudice      weighs

heavily against defendant.

         (e)   Federal-State     Comity        Weighs   Heavily    against
               Defendant.

       Additionally, even if defendant had otherwise shown that he

was entitled to relief, federal-state comity would forestall his

claim.     Such comity “assumes that the state court will decide

5 Note also that dismissing the Petition for failure to exhaust
would not render a subsequent petition “second or successive,”
nor would such a dismissal affect the timeliness of a future,
exhausted petition. See Slack v. McDaniel, 529 U.S. 473, 485-86
(2000) (habeas petition filed after first habeas petition was
dismissed for failure to exhaust is “not a second or successive
petition”); 28 U.S.C. § 2244(d)(1)(A) (AEDPA limitations period
typically begins to run, at the earliest, when “judgment
b[ecomes] final by the conclusion of direct review or the
expiration of the time for seeking such review”).

                                         12
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 13 of 21 PageID #: 89



the case with dispatch and that the federal court should not

intervene     if   an    act     of    this    Court        will    not    accelerate

disposition of the appeal.”                Wheeler v. Kelly, 639 F. Supp.

1374, 1381 (E.D.N.Y. 1986).

     As described supra, although there has been delay in this

case, there is no reason to conclude that defendant’s direct

appeal is “stalled,” as it was in most cases where a petitioner

received relief.        Rather, defendant’s appeal is moving forward:

transcripts    necessary       for    review    of    defendant’s         claims   have

recently been prepared in toto, and his case has recently been

reassigned to an attorney who will likely be able to perfect the

appeal more    expeditiously.           In    light    of    that   progress,      this

Court    should     not        intervene       in     defendant’s         state-court

proceedings.       See Intaquab Ali v. Superintendent of Otisville

Corr. Facility, 2015 U.S. Dist. LEXIS 128217, *6-7 (E.D.N.Y.

Sept. 23, 2015) (comity “strongly militate[s] against addressing

the merits of Petitioner’s claims now that his appeal has moved

ahead”); Pollack v. Patterson, 2011 U.S. Dist. LEXIS 148085, *4-

5 (S.D.N.Y. Dec. 22, 2011) (distinguishing “inordinate delay”

cases because “proceedings in the plaintiff’s case are active”

and appeal had not “languished” for three or four years); cf.

Walker v. Vaughn, 53 F.3d 609, 615 (3d Cir. 1995) (“[W]e assume

that a district court which has excused exhaustion but has not

yet embarked upon proceedings of substance will stay its hand


                                        13
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 14 of 21 PageID #: 90



once there is reliable evidence that the state action has been

reactivated.”).        Indeed,      although      in    Roberites        most   of    the

factors favored the petitioner, 6 that panel affirmed the district

court’s dismissal of the petition in light of “principles of

comity” and “the fact that this appeal is now moving forward.”

546 F. App’x at 20.

      Accordingly,     federal-state           comity   weighs    heavily       against

defendant.

       (f)    Even if Defendant is Entitled to Relief Due to
              State Appellate Delay, this Court Should, At
              Most, Issue a Conditional Writ.

      In the alternative, if this Court concludes that defendant

is   entitled    to   relief      due    to    state    appellate    delay,      he    is

entitled at most to a conditional writ granting relief only if

defendant’s      appeal    does    not    move    forward    in     an    appropriate

amount of time.       See Cody, 936 F.2d at 718-19 (“[T]he fact that

a petitioner in such circumstances presents a cognizable habeas

claim does not decide the substantive question of what type of

relief, if any, is appropriate.”).

      As   the    Second    Circuit      has     recognized,      “[r]elease         from

custody is an extraordinary remedy, especially in a delay-of-


6 The portion of the Roberites decision discussing exhaustion did
not mention prejudice.    546 F. App’x at 20.      The decision’s
later merits discussion of the petitioner’s due process claim
concluded that the petitioner had “failed to demonstrate any
substantial   prejudice”   and,  as   a   result,   granted  only
“conditional relief.” 546 F. App’x at 21.

                                          14
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 15 of 21 PageID #: 91



appeal case where release would in effect nullify a state court

conviction      on     grounds     unrelated      to    the    merits     of   the   case.”

Simmons, 898 F.2d at 869.               Thus, “[t]he usual disposition of a

meritorious      habeas      petition      based    on    a    delayed     appeal     is    to

grant    an     alternative      writ   that       orders      the   state     either       to

prosecute the appeal within a specified reasonable period of

time, or to release the petitioner.”                    Id.    To obtain any further

relief,    a    petitioner       must   show      substantial        prejudice       to    his

pursuit    of    an    appeal.       See     Roberites,        546   F.    App’x     at    21;

Muwwakkil v. Hoke, 968 F.2d 284, 285 (2d Cir. 1992); see also

Richard-Antonio, 2013 U.S. Dist. LEXIS 134393, *26.                            He has not

done so.

       Thus, even if defendant is entitled to relief due to state

appellate delay, he is entitled, at most, to a conditional writ,

effective       only    if   his    appeal     does      not    move      forward     in    an

appropriate amount of time.

         (g)    Defendant’s Remaining Arguments Do Not Warrant
                Release from Custody.

       This Court ordered Respondent to focus its response to the

Motion    on    whether      “any    delay    in    [defendant’s          direct     appeal]

justifies       granting     [defendant]          any    relief”     (Second       E.D.N.Y.

Dkt., text entry of 11/11/2020).                    As set forth supra, it does

not.




                                             15
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 16 of 21 PageID #: 92



      In an abundance of caution, Respondent also notes, briefly,

that the Motion’s other arguments do not warrant relief.                          In

addition to his delayed-appeal claim, defendant contends that he

should receive bail because he faces multiple “hardship[s]” in

prison, he has almost completed his sentence, he is not a flight

risk, and his federal claims have “palpable merit” (Mot. at 1-

4).

      However,     bail   may    be    granted   to    habeas    petitioners     “in

special cases only.”           Mapp v. Reno, 241 F.3d 221, 226 (2d Cir.

2001).     “The standard for bail pending habeas litigation is a

difficult one to meet: The petitioner must demonstrate that ‘the

habeas petition raises substantial claims and that extraordinary

circumstances exist[] that make the grant of bail necessary to

make the habeas remedy effective.’”              Grune v. Coughlin, 913 F.2d

41, 44 (2d Cir. 1990) (quoting Iuteri v. Nardoza, 662 F.2d 159,

161 [2d Cir. 1981]); see also Fan v. United States, 710 F. App’x

23,   24   n.1   (2d    Cir.   2018)     (summary     order)    (citing   Mapp   for

proposition      that   bail    is    appropriate     pending    habeas    decision

where petitioner raises “substantial constitutional claims upon

which he has a high probability of success”); Morrow v. Capra,

2020 U.S. Dist. LEXIS 106085, *4 (E.D.N.Y. June 17, 2020) (to

present    “substantial        claim,”    petitioner      must    show    that   his

success “can be predicted with confidence” [citation omitted]).




                                          16
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 17 of 21 PageID #: 93



         Defendant does not satisfy these standards.                     First, he has

fallen     far    short    of   establishing       on      this   sparse      record    any

possibility       that    his   claims    will     succeed.         As    noted   supra,

defendant        has   acknowledged      that    he     does      not    “know    how    to

properly argue” his likelihood of success on the merits, as this

Court does not “have the record to be able to verify [his]

claims” (see Second E.D.N.Y. Dkt., Doc. 7 at 3).                              Respondent

anticipates        addressing      the   merits       of    defendant’s       claims     in

detail in responding to the Petition, but the information that

is currently available is unfavorable to defendant.                           Several of

his claims are facially dubious or incredible (see, e.g., Mot.

at   3    [discussing      potential     claim,       apparently        not   raised     in

Petition, that his attorney had a conflict of interest because

public defenders are “grossly underpaid”]; Pet. at 17 [raising

claim that “[t]here were no Jews in the jury wheel”]; see also

Exh. P at 5-6 [court order characterizing jury-wheel claim as

“based on baseless speculation”]), and components of others are

cast into doubt by state-court decisions on the same or similar

issues (Pet. at 9-15 [discussing habeas claims regarding bail

pending     appeal,       speedy   trial,    and      attorney      ineffectiveness];

Exhs. P, T [trial court orders denying bail pending appeal and

rejecting, inter alia, speedy trial and attorney ineffectiveness

claims], Y [Second Department order denying leave to appeal from

order denying § 440 motion]).


                                            17
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 18 of 21 PageID #: 94



          Second,    defendant             does   not        show    that    “extraordinary

circumstances” exist that require his premature release from his

sentence      –     imposed       upon       ninety-four        convictions      for    felony

offenses       involving          possession           of     “sexual     performances”     by

children less than sixteen years of age, N.Y. Penal Law § 263.16

-    in    order    to    render      habeas      relief       effective.        Indeed,   the

circumstances he alleges apply, in large part, to a vast array

of    prisoners,          not        the     small          group   of     “special     cases”

contemplated by Mapp.                  See Iuteri, 662 F.2d at 162 (district

court’s grant of bail constituted abuse of discretion because

case was “totally devoid of facts which distinguish it in any

way from typical habeas corpus proceedings”); see also United

States v. Whitman, 153 F. Supp. 3d 658, 661 (S.D.N.Y. 2015)

(“Whitman asserts that this case is extraordinary because he has

only several months left on his sentence. . . . This argument

proves      too     much,       however,      for,      if     accepted,    every      prisoner

nearing the end of a term could bring a successful bail motion

in    connection         with    a    habeas      petition.”        [citations    omitted]);

Montes v. James, 2020 U.S. Dist. LEXIS 47512, *7 (N.D.N.Y. March

19, 2020) (petitioner’s “difficulties continuing to litigate his

cases,       specifically            his     transition         between     facilities     and

limited       law    library         access,       stem[med]        from    regular     prison

conditions” and did not constitute extraordinary circumstances);

Washington v. Franklin Corr. Facility, 2019 U.S. Dist. LEXIS


                                                  18
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 19 of 21 PageID #: 95



208507, *4 (N.D.N.Y. Dec. 4, 2019) (contention that release from

custody    was     necessary        to     obtain        counsel    was      not    an

“extraordinary circumstance” because petitioner’s circumstances

were “not a unique situation for an inmate”); United States v.

Callahan, 2019 U.S. Dist. LEXIS 127934, *9 (E.D.N.Y. July 31,

2019)   (“[A]    petitioner’s       continued      confinement      during    habeas

review is normally not considered an extraordinary circumstance

entitling him to bail[.]”); cf. Morrow, 2020 U.S. Dist. LEXIS

106085,    *5-6        (COVID-19     pandemic        is    not     inherently       an

“exceptional circumstance”).

     Defendant     needs      to    allege    both    potentially         meritorious

claims and extraordinary circumstances to receive bail in this

proceeding.       He    has   not   done     so,   and    his    Motion    should   be

denied.




                                         19
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 20 of 21 PageID #: 96



                                 CONCLUSION

           DEFENDANT’S     MOTION    SHOULD    BE   DENIED    AS
           MERITLESS.


Dated:     Brooklyn, New York
           November 20, 2020


                                    Respectfully submitted,




                                    ERIC GONZALEZ
                                    District Attorney
                                    Kings County



LEONARD JOBLOVE
MICHAEL BIERCE
Assistant District Attorneys
     of Counsel




                                     20
Case 1:20-cv-04668-PKC Document 8-1 Filed 11/20/20 Page 21 of 21 PageID #: 97




                         Certificate of Service


I hereby certify that on November 20, 2020, the foregoing
document was filed with the Clerk of the Court and served in
accordance with the Federal Rules of Civil Procedure, and/or the
Eastern District’s Local Rules, and/or the Eastern District’s
Rules on Electronic Service upon the following party:


     Joseph Hayon
     DIN # 18-R-0375
     Marcy Correctional Facility
     9000 Old River Road
     P.O. Box 3600
     Marcy, NY 13403



                             ___________
                             Assistant District Attorney
                             Office of the Kings County District Attorney
                             350 Jay Street
                             Brooklyn, New York 11201
                             (718) 250-2005




                                     21
